DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the “computer system” recited in claim 3, and 2) the “a plurality of optical sensors and a plurality of ultrasonic sensors arranged in the [specifically so sized] body” recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites “a body sized about a size of a tooth” which is indefinite for multiple reasons. First, and even in light of [0056] of the specification, it is prima facie clear that the claim contains the relative term “about” and relative the phrase “sized about a size of” (i.e. notably [0056] does not actually give a definition to “about” so this prima facie cannot be a special definition for the term, moreover what [0056] does state is that this is “a term of approximation” which is, by definition, a relative term of degrees despite the applicants other seemingly contradictory statements, and which -regardless- clearly does not provide the reader with anything resembling a definitive understanding of what size/range of sizes the phrase “sized about” and/or “sized about a size of a tooth” would or would not encompass). Secondly, the unit of measure in question, specifically “a tooth” is itself a vague measurement with no definite meaning. While the examiner cannot read in limitations from the specification even if we presume arguendo (which, to be clear, the examiner has for the purposes of this rejection despite not being claimed and despite the broadest reasonable interpretation of the claims clearly covering veterinary applications; emphasis) that this was limited to a human tooth, then there is still a great variability in size both between the various different teeth in a single mouth and even more so between individuals of different sizes and ages. As such the body being relative to “a size of a tooth” is a vague statement that is prima facie indefinite because it does not set forth clear meets and bounds of what sorts of size/shape of bodies would be covered by the claim or any patent resulting therefrom. Third and the same vein, “a size of a tooth” is also necessarily itself a term of degree given this variability. Fourth “a body about a size of a tooth” also is unclear insofar as it does not clarify what sorts of bodies (e.g. what shape) would cover this. Likewise while the examiner cannot read in limitations from the specification the examiner notes that in this instance the claims and specification only discuss the “size” of the body and never describe nor adequately depict the “shape” of the body given that the specification never once mentions the shape (in any context) and given that Fig. 10 is the only depiction thereof and that it only provides a top down view of a featureless ovoid rectangle with no components or other perspective such that it cannot be ascertained, even in the specification, what sorts and shapes of bodies could/should be covered by the claimed limitation “a body sized about a size of a tooth”. Therefore and for examination purposes the examiner will examine the claims below as they are best understood and will generally presume that any size and shape which ‘allows imaging of at least one tooth’ is the size and/or shape appropriate to be the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160338804 A1 by Kim et al. (hereafter Kim) further in view of WO 2018162641 A1 by Marcin Binkowski (hereafter Binkowski).

Regarding claims 1-3, Kim teaches:
A three-dimensional intraoral scanner (see Kim’s Abstract noting that this is 3D and intraoral per se) comprising: an outer body forming a trough (see Kim’s Figs. 2 and 4 from which the housing/body 110 including the tough thereof is readily apparent within the depiction), an outer surface of the outer body comprising a plastic material and an inner surface of the outer body at the trough comprising a transparent or translucent material (regarding both of these, see Kim’s [0045] noting the use of the term resin (i.e. plastic by ordinary meaning, given the interchangeability in the art between the reactant and the product) and noting the use of the term transparent), the trough being configured to fit around a row of a patient's teeth (see either Kim’s Figs. 2 and 4 noting that the shape renders Kim’s invention fully capable of as much and/or alternatively see e.g. Fig. 1 which depicts the invention in use and thus fitted around the teeth); and a sled within the outer body and configured to move along the trough, the sled comprising … and a plurality of optical sensors configured to image the patient's mouth (regarding each of these, see Kim’s Figs. 2 and 4 noting the movement of part(s) 120 along the trough in 110 and along path 130 in the context of Figs. 6-7 (corresponding to Fig. 4(a)) and 8-9 (corresponding to Fig. 4(b)) where the movement means 220/230 form a sled upon which and sensor module(s) 120 (each of which are comprised of plural sensors 122, among others, as depicted in Fig. 2) are drawn. While this arrangement is therefore clearly and unequivocally fully capable of imaging the patient’s mouth, the examiner notes for compact prosecution purposes that instead of merely gathering data useful for forming an image, one can see that the data is formed into a 3D image as per [0043]).
The three-dimensional intraoral scanner of claim 1, wherein the sled is configured to move along the trough by using magnetic attraction and repulsion (see Kim’s Figs. 6-9 noting the various magnets therein, e.g. 230 and 232 in Figs. 6-7 in light of either Figs. 4(a)-(b) or in light of [0067] and [0071]).
A system comprising: the three-dimensional intraoral scanner of claim 1; and a computer system configured to receive optical and … from the three-dimensional intraoral scanner and to create a three-dimensional representation of the patient's mouth (see Kim’s [0043] noting that processor part C shown in Fig. 1 is a signal processing unit (i.e. computer) that generates the 3D image based on the detected results of the sensor module 120).
In the foregoing the examiner omitted the limitations “a plurality of ultrasonic sensors” and “ultrasonic images” because while Kim teaches a generic “sensor module” that may comprise multiple types of sensors (see e.g. Kim’s Fig. 2 part 120 noting it contains a plurality of sensors 122 including sensors for multiple types of images such as using both 120 and 140), Kim does not teach that one of these sensor types should be ultrasonic. Therefore Kim alone would fail to fully teach the claimed limitations.
However, Binkowski in the same or eminently related field of intraoral scanners (see Binkowski’s Abstract and/or Fig. 1) teaches using a diverse array of sensor types including ultrasound and also combinations of optical and ultrasound sensors (see Binkowski’s [0015] noting “Suitable scanning sensors can be or comprise active-pixel sensors such as complementary metal-oxide-semiconductor (CMOS) sensors or charge-coupled device (CCD) image sensors, stereo cameras, ultrasound sensors, infrared sensors, infra-waves sensors, fluorescence sensors, acoustic sensors, spectroscopic sensors, dual cameras, array cameras, any combinations thereof or the like”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the sensor module 120 of Kim with the use of combinations of ultrasound and optical sensors as taught by Binkowski for a number of reasons at least three alternatives of which follow hereafter. First this modification could be made in order to advantageously improve the accuracy of the image collection (see Binkowski’s [0029] and note that the use of more signal collectors/sensors allows for a more accurate image to be formed, a combination made all the more pressing when one considers the fundamentally different modes of contrast (and therefore different types of data) that these complementary signal collectors can provide). Secondly and alternatively, noting that the prior art explicitly recognizes the suitability of both optical and ultrasound images in the use of forming intraoral images (see Binkowski’s [0015]), it would have been prima facie obvious to one of ordinary skill in the art for the reasons described in and in light of the legal precedent provided by MPEP 2144.06(I) to combine the base references optical imaging with Binkowski’s ultrasound imaging (and potentially other modalities). Thirdly and alternatively the examiner notes that it is old and well known in the art, i.e. see MPEP 2144.03 as this constitutes official notice, that ultrasound can generally penetrate more deeply into tissue than light so as to be able to advantageously ascertain details of deeper tissues not available to optical means. 

Regarding claim 4, Kim teaches:
A three-dimensional intraoral scanner (see Kim’s Abstract noting that this is 3D and intraoral per se) comprising: an outer U-shaped portion; an inner portion connected to the outer U-shaped portion; and a plurality of optical sensors and … arranged on both the outer U-shaped portion and the inner portion (regarding each of these together, see e.g. any of Kim’s Figs. 2, 4(a), or most relevantly 10. In this instance any one of these figured would immediately show all portions of the claim addressed above because they have multiple portions which read on the claims (e.g. see Fig. 4(a) which by virtue of depicting a flat view affords the clearest view of the “U-shape(s)” – where the point of contact of the numeral 130 is the outer U, and thus the inner portion is the inner U) and because they have multiple sensors as seen in Figs. 2 and/or 10 where 120 is blown up to show the plural sensors. Additionally and for compact prosecution purposes the examiner notes that while they cannot read in limitations from the specification, that they are also not blind as to the contents of the specification. Therefore it may compact prosecution to further clarify that the applicant has not, e.g., claimed that the sensors are embedded into the material that comprises the body at many different points, thus the examiner is not forced to rely on Kim’s Fig. 10 (which does teach this feature) and can instead use this among other options such as Fig. 2 which still shows what is actually claimed despite being a movable sensor embodiment. Likewise the applicant has also not in any way limited the shape of the inner portion of the claim such that the examiner notes that while Kim does not teach the inner portion of the specification, Kim still teaches an inner portion and also that the modifying reference below teaches that the sensors should image the maxilla (i.e. which includes the palate) and also has an inner portion that extends to the middle of the mouth such that by either modification or rearrangement the prior art contains teachings which may become relevant if and when the applicant decides to narrow the claim language to bring it more in line with the specification). 
In the foregoing the examiner omitted the limitation “a plurality of ultrasonic sensors” because while Kim teaches a generic “sensor module” that may comprise multiple types of sensors (see e.g. Kim’s Fig. 2 part 120 noting it contains a plurality of sensors 122 including sensors for multiple types of images such as using both 120 and 140), Kim does not teach that one of these sensor types should be ultrasonic. Therefore Kim alone would fail to fully teach the claimed limitations.
However, Binkowski in the same or eminently related field of intraoral scanners (see Binkowski’s Abstract and/or Fig. 1) teaches using a diverse array of sensor types including ultrasound and also combinations of optical and ultrasound sensors (see Binkowski’s [0015] noting “Suitable scanning sensors can be or comprise active-pixel sensors such as complementary metal-oxide-semiconductor (CMOS) sensors or charge-coupled device (CCD) image sensors, stereo cameras, ultrasound sensors, infrared sensors, infra-waves sensors, fluorescence sensors, acoustic sensors, spectroscopic sensors, dual cameras, array cameras, any combinations thereof or the like”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the sensor module 120 of Kim with the use of combinations of ultrasound and optical sensors as taught by Binkowski for a number of reasons at least three alternatives of which follow hereafter. First this modification could be made in order to advantageously improve the accuracy of the image collection (see Binkowski’s [0029] and note that the use of more signal collectors/sensors allows for a more accurate image to be formed, a combination made all the more pressing when one considers the fundamentally different modes of contrast (and therefore different types of data) that these complementary signal collectors can provide). Secondly and alternatively, noting that the prior art explicitly recognizes the suitability of both optical and ultrasound images in the use of forming intraoral images (see Binkowski’s [0015]), it would have been prima facie obvious to one of ordinary skill in the art for the reasons described in and in light of the legal precedent provided by MPEP 2144.06(I) to combine the base references optical imaging with Binkowski’s ultrasound imaging (and potentially other modalities). Thirdly and alternatively the examiner notes that it is old and well known in the art, i.e. see MPEP 2144.03 as this constitutes official notice, that ultrasound can generally penetrate more deeply into tissue than light so as to be able to advantageously ascertain details of deeper tissues not available to optical means. 

Regarding claim 5, Kim teaches:
A three-dimensional intraoral scanner (see Kim’s Abstract noting that this is 3D and intraoral per se) comprising: a body sized about a size of a tooth (as best understood, see part 110 in any of Kim’s Figs 1-4 or 10; however for compact prosecution purposes the examiner notes that part 110 in Fig. 3 may be of particular interest, especially in light of [0045]-[0046] which iterates that the invention may be sized and shaped to cover only a portion of the jaw – thus Kim appears to proposed a range of size options that seems to cover the both applicant’s broadest and narrowest specified options); and a plurality of optical sensors and … arranged in the body (see Kim’s Figs. 2 or 10 noting that part(s) 120 comprises plural sensors including at least parts 122).
In the foregoing the examiner omitted the limitation “a plurality of ultrasonic sensors” because while Kim teaches a generic “sensor module” that may comprise multiple types of sensors (see e.g. Kim’s Fig. 2 part 120 noting it contains a plurality of sensors 122 including sensors for multiple types of images such as using both 120 and 140), Kim does not teach that one of these sensor types should be ultrasonic. Therefore Kim alone would fail to fully teach the claimed limitations.
However, Binkowski in the same or eminently related field of intraoral scanners (see Binkowski’s Abstract and/or Fig. 1) teaches using a diverse array of sensor types including ultrasound and also combinations of optical and ultrasound sensors (see Binkowski’s [0015] noting “Suitable scanning sensors can be or comprise active-pixel sensors such as complementary metal-oxide-semiconductor (CMOS) sensors or charge-coupled device (CCD) image sensors, stereo cameras, ultrasound sensors, infrared sensors, infra-waves sensors, fluorescence sensors, acoustic sensors, spectroscopic sensors, dual cameras, array cameras, any combinations thereof or the like”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the sensor module 120 of Kim with the use of combinations of ultrasound and optical sensors as taught by Binkowski for a number of reasons at least three alternatives of which follow hereafter. First this modification could be made in order to advantageously improve the accuracy of the image collection (see Binkowski’s [0029] and note that the use of more signal collectors/sensors allows for a more accurate image to be formed, a combination made all the more pressing when one considers the fundamentally different modes of contrast (and therefore different types of data) that these complementary signal collectors can provide). Secondly and alternatively, noting that the prior art explicitly recognizes the suitability of both optical and ultrasound images in the use of forming intraoral images (see Binkowski’s [0015]), it would have been prima facie obvious to one of ordinary skill in the art for the reasons described in and in light of the legal precedent provided by MPEP 2144.06(I) to combine the base references optical imaging with Binkowski’s ultrasound imaging (and potentially other modalities). Thirdly and alternatively the examiner notes that it is old and well known in the art, i.e. see MPEP 2144.03 as this constitutes official notice, that ultrasound can generally penetrate more deeply into tissue than light so as to be able to advantageously ascertain details of deeper tissues not available to optical means. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793